Exhibit 10.3

Form of 2007 Performance Based Restricted Stock Agreement

NCR 2006 Stock Incentive Plan

You have been awarded a number of restricted shares of NCR common stock (the
“Restricted Stock”) under the 2006 Stock Incentive Plan (the “Plan”) of NCR
Corporation (“NCR”), as listed on the restricted stock grant information page on
the website of NCR’s third party Plan administrator, subject to the terms and
conditions of this 2007 Performance Based Restricted Stock Agreement (this
“Agreement”) and the Plan.

1. All, a portion, a multiple, or none of the Restricted Stock will become
nonforfeitable (“Vested”) on the date (your “Vesting Date”) that the
Compensation & Human Resource Committee of the NCR Board of Directors (the
“Committee”) determines whether NCR has achieved Cumulative Net Operating Profit
(“CNOP”) (as defined below) for the period from January 1, 2007, through
December 31, 2009 (the “Performance Period”), provided that (i) you are
continuously employed by NCR or any of its affiliate companies (referred to
collectively herein as “NCR”) until your Vesting Date, and (ii) the applicable
performance measures described in Section 2 below are met.

2. The number of shares of Restricted Stock that will become Vested on your
Vesting Date will depend on NCR’s achievement of CNOP for the Performance
Period, as follows:

 

Cumulative Net Operating

Profit Level

   Number of Shares Earned
(as a % of Restricted Stock
Awarded)  

Threshold

   25 %

Target

   100 %

Maximum

   150 %

For amounts of CNOP between the Threshold and Target levels or between the
Target and Maximum levels, straight line interpolation, rounded up to the next
whole share, will be used to determine the number of shares of Restricted Stock
that become Vested. The amount of CNOP at Threshold, Target and Maximum levels
will be determined by the Committee, and will be communicated in your award
letter.

“CNOP” is defined as (A minus (B times C)). “A” equals the cumulative
“Non-Pension Operating Income” (which is operating income before defined benefit
pension expense (or income) and including costs attributable to stock options)
for the Performance Period, as reported by NCR at the conclusion of the
Performance Period. “B” equals “Controllable Capital”, which is working capital
(comprised of accounts receivable plus inventory, minus the sum of accounts
payable, deferred revenue and customer deposits), plus the sum of Property,
Plant & Equipment, other current assets excluding taxes, and capitalized
software, minus the sum of payroll and employee benefits and other current
liabilities, excluding taxes and severance (FAS 112 liability). “C” equals 10%,
which approximates NCR’s weighted average cost of capital.

 

1



--------------------------------------------------------------------------------

3. Notwithstanding any other provision of this Agreement, the Restricted Stock
will become Vested only if NCR achieves a minimum “Return on Capital” result for
the Performance Period as described in your award letter. For purposes of this
Agreement, “Return on Capital” shall mean Non-Pension Operating Income divided
by Return on Capital, each as defined in Section 2 above.

4. If your employment with NCR terminates prior to your Vesting Date due to
(i) your death; (ii) cessation of active employment by NCR as a result of a
disability for which you qualify for benefits under the NCR Long-Term Disability
Plan or another long-term disability plan sponsored by NCR (“Disability”);
(iii) Retirement (defined as termination by you of your employment with NCR at
or after age 55 other than, if applicable to you, for Good Reason (as described
below) following a Change in Control (as defined in the Plan)); or
(iv) reduction-in-force; then, on your Vesting Date, and based upon the
Committee’s determination of CNOP, a pro rata portion of the Restricted Stock
will become Vested. The pro rata portion will be determined by calculating the
total number of shares you would have received (through vesting of Restricted
Stock) if your NCR employment had not terminated prior to your Vesting Date, and
multiplying that number by a fraction, the numerator of which is the number of
full and partial months of employment you completed after the date of grant of
this award (the “Grant Date”), and the denominator of which is the number of
months in the Performance Period. If your employment terminates prior to your
Vesting Date for any reason other than as otherwise described in this Section 4,
the Restricted Stock will automatically be forfeited and no shares will be
issued.

Notwithstanding any provision in this Agreement to the contrary:

(i) in the event a Change in Control occurs on or prior to the first anniversary
of grant and this restricted stock award is not assumed, converted or replaced
by the continuing entity, the Restricted Stock shall vest immediately prior to
the Change in Control (without regard to performance or pro-ration) at the
“Target” level,

(ii) in the event a Change in Control occurs after the first anniversary of
grant and this restricted stock award is not assumed, converted or replaced by
the continuing entity, the Restricted Stock shall vest immediately prior to the
Change in Control (without regard to performance after the Change in Control or
pro-ration) based on actual performance through the end of the calendar year
immediately preceding the date on which the Change in Control occurs,

(iii) in the event of a Change in Control on or prior to the first anniversary
of grant wherein this restricted stock award is assumed, the Restricted Stock
shall vest at the end of the Performance Period (without regard to performance
or pro-ration) at the “Target” level, subject to your continued employment
through the end of the Performance Period, and

 

2



--------------------------------------------------------------------------------

(iv) in the event of a Change in Control after the first anniversary of grant
wherein this restricted stock award is assumed, the Restricted Stock shall vest
at the end of the Performance Period (without regard to performance after the
Change in Control or pro-ration) based on actual performance through the end of
the calendar year immediately preceding the date on which the Change in Control
occurs, subject to your continued employment through the end of the Performance
Period.

Notwithstanding the provisions of clause (iii) and (iv) to the contrary, if,
during the 24 months following the Change in Control, you incur a Termination of
Employment (as defined in the Plan) by the Company other than for Cause or
Disability (as such terms are defined in the Plan) or, if you are a participant
in the NCR Change in Control Severance Plan, an NCR Severance Policy or a
similar arrangement that defines “Good Reason” in the context of a resignation
following a Change in Control, to the extent not then-vested, the Restricted
Stock shall vest immediately upon your Termination of Employment at the level
specified in clause (iii) or (iv) as applicable.

5. By accepting this award, unless disclosure is required by applicable law or
regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Restricted Stock
will be forfeited if you violate the terms and conditions of this Section 6.

6. You will be the record owner of the Restricted Stock until such shares are
forfeited, and as the record owner you will be entitled to all rights of a
common stockholder of NCR, including without limitation, voting rights and
rights to cash and in-kind dividends, if any, on the Restricted Stock; provided,
however, that the right to dividends will be subject to Section 9 below, and,
prior to your Vesting Date, the Restricted Stock is not freely transferable. As
soon as practicable after your Vesting Date, subject to Section 10 below, NCR
will instruct its Transfer Agent and/or third party Plan administrator to
release the restrictions on your record account and the Restricted Stock will
become freely transferable.

7. Prior to Vesting, the Restricted Stock may not be sold, transferred, pledged,
assigned or otherwise alienated, except by beneficiary designation, will or by
the laws of descent and distribution upon your death.

8. Any cash dividends declared before your Vesting Date on the Restricted Stock
shall not be paid currently, but shall be reinvested in shares of common stock
of NCR. Any shares resulting from such reinvestment (the “Dividend Shares”) will
be considered Restricted Stock for purposes of this Agreement and will be
subject to all of the terms, conditions and restrictions set forth herein. As of
each date that NCR would otherwise pay the declared dividend on the Restricted
Stock (the “Dividend Payment Date”) in the absence of the reinvestment
requirements of this Section 9, the number of Dividend Shares will be determined
by dividing the amount of dividends otherwise attributable to the Restricted
Stock but not paid on Dividend Payment Date by the Fair Market Value of NCR’s
common stock on the Dividend Payment Date. The Committee may, in its discretion,
take such action as it deems appropriate regarding in-kind dividends or
distributions with respect to the Restricted Stock prior to your Vesting Date,
which actions may include, without limitation, current distribution or
liquidation

 

3



--------------------------------------------------------------------------------

or reinvestment in Restricted Stock. Any securities or property so distributed
may, in the Committee’s discretion, be subject to any or all of the forfeiture
provisions set forth in this Agreement.

9. NCR has the right to deduct or cause to be deducted from, or collect or cause
to be collected, with respect to the taxation of any Restricted Stock, any
federal, state or local taxes required by the laws of the United States or any
other country to be withheld or paid with respect to the Restricted Stock, and
you or your legal representative or beneficiary will be required to pay any such
amounts. By accepting this award, you consent and direct that, if you are paid
through NCR’s United States payroll system at the time the Restricted Stock
vests, NCR’s stock plan administrator will withhold or sell the number of shares
of Restricted Stock from your award as NCR, in its sole discretion, deems
necessary to satisfy such withholding requirements. If you are paid through a
non-United States NCR payroll system, you agree that NCR may satisfy any
withholding obligations by withholding cash from your compensation otherwise due
to you or by any other action as it may deem necessary to satisfy the
withholding obligation.

10. In exchange for the Restricted Stock, you agree that during your employment
with NCR and for a period of twelve (12) months after the termination of
employment (or if applicable law mandates a maximum time that is shorter than
twelve months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, without the prior
written consent of the Chief Executive Officer of NCR, (1) render services
directly or indirectly to, or become employed by, any Competing Organization (as
defined in this Section 10) to the extent such services or employment involves
the development, manufacture, marketing, sale, advertising or servicing of any
product, process, system or service which is the same or similar to, or competes
with, a product, process, system or service manufactured, sold, serviced or
otherwise provided by NCR to its customers and upon which you worked or in which
you participated during the last two (2) years of your NCR employment;
(2) directly or indirectly recruit, hire, solicit or induce, or attempt to
induce, any exempt employee of NCR to terminate his or her employment with or
otherwise cease his or her relationship with NCR; or (3) solicit the business of
any firm or company with which you worked during the preceding two (2) years
while employed by NCR, including customers of NCR. If you breach the terms of
this Section 10, you agree that in addition to any liability you may have for
damages arising from such breach, any unvested Restricted Stock will be
immediately forfeited, and you will pay to NCR the Fair Market Value of any
Restricted Stock that Vested during the twelve (12) months prior to the date of
termination of your employment. Such Fair Market Value shall be determined as of
the Vesting Date. If you breach the terms of this Section 10 prior to the end of
the Performance Period but after your employment terminates due to the
circumstances described in the first paragraph of Section 4, your award will be
forfeited and you will not receive a pro rata portion of the Restricted Stock.

As used in this Section 10, “Competing Organization” means an organization
identified by the Chief Executive Officer of NCR as a Competing Organization for
the year in which your employment with NCR terminates, and any other person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations is
maintained by the NCR Law Department.

 

4



--------------------------------------------------------------------------------

11. By accepting the Restricted Stock, you agree that, where permitted by local
law, any controversy or claim arising out of your employment relationship with
NCR shall be resolved by arbitration. If you are employed in the United States,
the arbitration shall be pursuant to the NCR dispute resolution policy and the
then current rules of the American Arbitration Association and shall be held in
Dayton, Ohio. If you are employed outside the United States, where permitted by
local law, the arbitration shall be conducted in the regional headquarters city
of the business unit in which you work. The arbitration shall be held before a
single arbitrator who is an attorney knowledgeable in employment law. The
arbitrator’s decision and award shall be final and binding and may be entered in
any court having jurisdiction. For arbitrations held in the United States,
issues of arbitrability shall be determined in accordance with the federal
substantive and procedural laws relating to arbitration; all other aspects shall
be interpreted in accordance with the laws of the State of Ohio. Each party
shall bear its own attorney’s fees associated with the arbitration and other
costs and expenses of the arbitration shall be borne as provided by the rules of
the American Arbitration Association for an arbitration held in the United
States, or similar applicable rules for an arbitration held outside the United
States. The Restricted Stock will be forfeited if the Committee determines that
you engaged in misconduct in connection with your employment with NCR.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 10, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 10 NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration. You stipulate to the exclusive jurisdiction and venue of the state
and federal courts located in Montgomery County, Ohio, the location from which
NCR’s equity programs are administered, for any such proceedings.

12. You may designate one or more beneficiaries to receive all or part of any
Restricted Stock to be distributed in case of your death, and you may change or
revoke such designation at any time. In the event of your death, any Restricted
Stock distributable hereunder that is subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other Restricted Stock not designated by you will be
distributable to your estate. If there is any question as to the legal right of
any beneficiary to receive a distribution hereunder, the Restricted Stock in
question may be transferred to your estate, in which event NCR will have no
further liability to anyone with respect to such Restricted Stock.

13. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

14. The terms of this award of Restricted Stock as evidenced by this Agreement
may be amended by the NCR Board of Directors or the Committee.

15. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 11 of this Agreement shall prevail.

 

5